Citation Nr: 1230680	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

2.  The Veteran's current sleep apnea cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

On the Veteran's September 1965 entrance examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
-5 (0)
LEFT
-10 (5)
-10 (0)
5 (15)
5 (15)
5 (10)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

On his September 1967 service separation examination, the audiometry noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
/
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
/
10 (15)

In the report of medical history, the Veteran reported ear trouble although he denied hearing loss.  The Veteran also reported frequent trouble sleeping.

VA treatment reports dated from October 2008 to October 2010 consistently show diagnoses of sleep apnea.  The record reflects that the Veteran had a sleep study in June 2008, at which time obstructive sleep apnea was diagnosed and the use of CPAP machine was started.

In a November 2009 letter, a former service member, L.I.A., stated that he was stationed with the same artillery unit as the Veteran while serving in Vietnam from 1966 to 1967.  He further stated that they fired over 200,000 high explosive rounds and were subjected to the same noise from gun blasts.  In addition to the rounds, they also fired many times with 175, twin 40's, and armored tank.  Mr. A. also stated that he personally had hearing loss, which was determined to have been caused by his military service.

The Veteran underwent a VA audiology examination in December 2009.  The examiner indicated that the Veteran's claims file was reviewed.  The examiner noted that the Veteran's September 1965 induction examination showed mild hearing loss at 6000 Hertz in the right ear but hearing was within normal limits at all other test frequencies.  It was noted that his September 1967 separation examination indicated hearing within normal limits at all test frequencies.  The Veteran reported military noise exposure to Howitzers, twin 40's, tanks, rifles, and machine guns.  He stated that hearing protection was used "some" of the time in the form of plugs.  He denied occupational or recreational noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
45
55
LEFT
35
40
50
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear, using the Maryland CNC word list.  The diagnosis was mild to moderately severe sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss was not caused by inservice acoustic trauma.  In reaching this conclusion, the examiner noted that hearing loss caused by in-service acoustic trauma is not supported by results in service medical record.

In a January 2011 letter, another former service member, G.P.B., stated that he was stationed with the same artillery unit as the Veteran while serving in Vietnam.  He reported that that they were subjected to over 100,000 blasts of 105 millimeter (mm) rounds, as well as the incoming rounds of blasts from 8-inch howitzers, 175 mm howitzers during battle.  Mr. B. stated that he was flown to and separated from service at Ft. Lewis, Washington in August 1967, and he was not given a hearing test although his medical records indicated otherwise.  He further stated that he contacted other members of his unit that were also separated from service at Ft. Lewis, who reported that they did not receive a hearing or audiology test at separation.

The Veteran was afforded another VA audiology examination in May 2011.  The examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that the onset of his hearing loss was in 1967 but he was uncertain of the progression.  He stated that in service he was exposed to excessive noise from artillery and incoming bombs for a year, without the use of hearing protection.  After military service, he worked in a factory for 12 years but wore hearing protection as needed.  He also went hunting and target shooting a few times with 22 rifles with no hearing protection.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
45
LEFT
15
10
20
30
40

Speech audiometry revealed speech recognition ability of 92 percent, bilaterally, using the Maryland CNC word list.  The diagnosis was mild to moderate high frequency sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss was not caused as a result of noise exposure while in the military because his hearing was normal upon discharge and there was no evidence of threshold shifts and he checked off on the medical history in September 1969 that he had no hearing loss.  

In an August 2011 letter, the Veteran's former service comrade, R.E.P., stated that he was stationed with the same artillery unit as the Veteran and shared a room on the second floor of the barracks at Fort Sill, Oklahoma.  He reported that that the Veteran snored so loud that it was difficult for him to fall sleep at night, and he occasionally had to wake up the Veteran so that he could sleep.

At a July 2011 hearing before the Board, the Veteran testified that he had extensive noise exposure while serving as a wheeled vehicle mechanic and cannoneer.  He described that while serving in a self-propelled unit, he was exposed to constant firing of various weapons, including 105 self propelled howitzer, 105 mm rounds, and tanks.  He was also subjected to incoming artillery rounds in combat while serving in Vietnam.  He stated that he experienced hearing trouble in service but was not given a hearing test at separation examination.  He further stated that because he checked "yes" for "ear trouble," so he did not check off "no" for "hearing loss" in the report of medical history at separation.  With regards to sleep apnea, the Veteran testified that he started having trouble sleeping in service and woke up a lot at night.  He stated that after he returned home from service, his ex-girlfriend complained about his snoring.  

Bilateral Hearing Loss

The Veteran is claiming service connection for bilateral hearing loss.  He attributes his hearing loss to acoustic trauma sustained in service.  Specifically, he contends that he served as an artillery gunner while stationed with the 1st Battalion, 40th Field Artillery, 105 MM (SP) in Vietnam, which exposed him to extensive noise from weapon firings, to include 175mm Howitzers and machine guns.  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board concludes that the Veteran currently has bilateral ear hearing loss which was incurred during his active military service.  In reaching this conclusion, the Board finds the Veteran's lay testimony regarding his acoustic trauma in service and observable symptoms to be competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The Veteran reported extensive noise exposure from weapon firings while serving in an artillery unit.  The buddy statements submitted in support of his claim corroborate the circumstances of military service and significant acoustic trauma during this period.  Additionally, the Veteran's service personnel records show that he served in Vietnam as a Wheeled Vehicle Mechanic and Cannoneer.  For VA purposes, the Veteran's military occupation specialty is shown to have "highly probable" or "moderate" probability of exposure to hazardous noise, which is consistent with his contention that he was exposed to significant acoustic trauma in service.  As such, the Board also finds the Veteran's contentions regarding his military noise exposure credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  Furthermore, service connection for tinnitus is currently in effect based on military noise exposure.

The record includes the December 2009 VA examiner's opinion that the Veteran's current hearing loss was not related to his military noise exposure.  Additionally, the May 2011 VA examiner agreed with the December 2009 VA examiner's opinion.  However, in formulating an opinion both examiners relied upon the fact that the Veteran's hearing was normal on his separation examination.  The Board finds that these opinions are inadequate; in certain circumstances service connection for hearing loss may be granted even when a hearing loss "disability" as defined under 38 C.F.R. § 3.385 is not demonstrated upon discharge from service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Further, the examiner failed to convert the ASA standards to ISO-ANSI standards although both the Veteran's entrance and separation examination took place prior to November 1967.  The audiometric test results, if converted, show pure tone thresholds of 20 decibels for tested values at 500 Hertz in the both ears on his September 1967 separation examination.  See Hensley, 5 Vet. App. at 157 (pointing out that defective hearing is clinically indicated when pure tone thresholds are over 20 decibels, notwithstanding VA's definition of impaired hearing in 38 C.F.R. § 3.385).  Nevertheless, the May 2011 VA examiner failed to address the upward threshold shifts at discharge compared to his entrance examination, and concluded that there was no evidence of hearing threshold shift in service.  The examiners also failed to consider the Veteran's statements that in fact no hearing test was given at his military discharge; or that he checked off "no" for "hearing loss" on the September 1967 report of medical history because he already checked "yes" for "ear trouble."  The Board therefore finds that both the December 2009 and May 2011 VA examiners' opinions are not adequate and of very limited probative value.

Regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that it is not necessary to remand for another opinion in this case.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, given the presence of a current hearing loss disability, the exposure to noise in service, and the service treatment records showing an upward threshold shift on audiometric testing from the time of entrance to separation, the Board concludes that there is sufficient evidence in support of the Veteran's claim for service connection for bilateral hearing loss to grant service connection now.  Although the VA examiners in this case provided a negative opinion regarding a connection between the Veteran's hearing loss and service, the Board finds that given that the examiners did not provide adequate opinion, the evidence is at least in equipoise as to that question, and therefore, the Board will grant the benefit of the doubt to the Veteran in allowing service connection for bilateral hearing loss in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has sleep apnea, which was incurred during his active military service.  38 U.S.C.A. § 5107(b).  There is currently diagnosed sleep apnea.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Notwithstanding the lack of a medical opinion relating the Veteran's current sleep apnea to his military service, the lay statements of record are competent evidence as to the factual matters of which they had first-hand knowledge and symptoms capable of lay observation, during and after military service.  See Layno, 6 Vet. App. at 469-70.  The lay statements of record regarding trouble sleeping with lots of awakenings and heavy snoring as described by the Veteran and his former service comrade who shared a room with the Veteran in service are consistent with his service treatment records documenting complaint of "frequent trouble sleeping" on the September 1967 separation examination.  The Board therefore finds the lay statements of record to be both competent and credible evidence sufficient to establish service connection.

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has sleep apnea, which cannot be reasonably disassociated with his military service.  38 U.S.C.A. § 5107(b).  Accordingly, service connection for sleep apnea is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for sleep apnea is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


